United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                October 26, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-60117
                          Summary Calendar




                     HERBERT LEON BREWER, III,

                                                 Plaintiff-Appellant


                               VERSUS


      CENTRAL STATES HEALTH & LIFE COMPANY OF OMAHA, NEBRASKA,


                                                 Defendant-Appellee



            Appeal from the United States District Court
          For the Northern District of Mississippi, Oxford
                            2:02-CV-173-D



Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

      For reasons assigned in its careful opinion of September 8,

2003, we agree with the district court that this action is barred

by res judicata.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.